TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 18, 2014



                                     NO. 03-14-00190-CV


                                   Rosalind Isaac, Appellant

                                                v.

                                    Midfirst Bank, Appellee




    APPEAL FROM COUNTY COURT AT LAW NO.4 OF WILLIAMSON COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                DISMISSED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on March 11, 2014. Having

reviewed the record, the Court holds that appellant has failed to comply with an order from this

Court. Therefore, the Court dismisses the appeal. Because appellant is indigent and unable to

pays costs, no adjudication of costs is made.